Citation Nr: 9905346	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals, lumbar spine 
injury, postoperative with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active military service from February 1955 to 
January 1957 and over 20 years of service in the Texas Army 
National Guard, including a period of active duty for 
training (ACDUTRA) from January 9, 1994 to March 9, 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO denied the 
veteran's claims of entitlement to service connection for 
lumbar spine injury and for status post lumbar laminectomy 
for herniated disc with degenerative arthritis and 
degenerative disc disease, lumbar spine.  The veteran's 
notice of disagreement was received in December 1995.  A 
statement of the case was mailed to the veteran in February 
1996.  The veteran's substantive appeal as to this issue was 
received in February 1996.  The veteran testified at a 
hearing before a local hearing officer in June 1996.  The 
issue on appeal was reported at the June 1996 hearing as 
entitlement to service connection for residuals, lumbar spine 
injury, postoperative with degenerative arthritis.  The Board 
notes the veteran originally requested a hearing before the 
Board, in addition to his RO hearing, but he subsequently 
withdrew that request in a February 1996.  This matter was 
before the Board in September 1997, and after preliminary 
review, the Board remanded the case to the RO for further 
evidentiary development.  The Board notes that the RO has 
complied with the terms of the remand.  


REMAND

The veteran contends that his postoperative lumbar spine 
injury, sustained in 1990, was aggravated during his period 
of ACDUTRA from January 1994 to March 1994.

Private treatment notes from Freddie L. Contreras, M.D. show 
that the veteran underwent a lumbar laminectomy in June 1991.  
He had hurt his back in August 1990 picking up a door, and 
developed pain in his back going down to his right leg.  

Private treatment notes from J.T. Dehaan, M.D. showed that 
the veteran was seen from January 1993 to June 1994 for lower 
back pain, spinal stenosis, and spondylolisthesis.  In April 
1993 increased symptoms of neurological claudication were 
noted.  In November 1993, it was noted that the veteran had 
multi-level "DD" problems.  In December 1993 he was seen 
for lumbar pain with spondylolisthesis and nerve root 
irritation.  It was noted that his medication, Oruvail, 
seemed to be helping him.  He was to be seen for reassessment 
in three months.  

On January 25, 1994, during his period of ACDUTRA, the 
veteran was seen for low back pain.  He reported that he was 
lifting a 15 gallon pot of water the day before and injured 
his back.  He complained of pain radiating into the left 
upper leg.  Examination revealed pain on palpation of the 
lumbar spine, limited range of motion in all directions, and 
a hard muscle mass on the right side of the spine in the 
lumbar region.  The assessment was probable mechanical low 
back pain with paravertebral muscle spasm. 

The next private treatment note, dated March 10, 1994, from 
Dr. Dehaan, showed that the veteran was seen for follow-up 
for spondylolisthesis and one segment of spinal stenosis.  It 
was noted that the anti-inflammatory medication had helped 
the veteran dramatically.  

On VA examination in September 1995 the diagnosis was status 
postoperative lumbar laminectomy for an extruded disk in 
1991, with the injury and surgery strictly as a civilian, and 
exacerbation of old lumbar spine and disk injury while on 
active duty in Germany in January 1994, with evidence of left 
lumbar radicular symptoms.  The examiner noted that unrelated 
to the veteran's service, he had evidence of degenerative 
arthritis and degenerative disk disease of the lumbar spine.  

It is clear that the veteran's lumbar spine injury pre-
existed his ACDUTRA service from January to March 1994.  
Hence, the issue is whether the veteran's lumbar injury was 
aggravated during his period of ACDUTRA in 1994.  A 
preexisting injury will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1998).  Temporary or intermittent flare-ups during service 
of a preexisting injury are not sufficient to be considered 
aggravation in service, unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 19 
F.3disorder 1413 (Fed.Cir. 1994); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  

The record reflects that prior to his period of ACDUTRA in 
1994, the veteran was being seen for lumbar pain, spinal 
stenosis, spondylolisthesis, and nerve root irritation.  In 
December 1993 it was noted that his medication appeared to be 
helping.  In a treatment noted dated March 10, 1994, the day 
after his return from the period of ACDUTRA, it was noted 
that the anti-inflammatory medication had helped 
dramatically.  There was no mention of a low back injury on 
January 25, 1994, or any report of increased symptomatology.  
A periodic examination in June 1994 for the National Guard 
showed no abnormalities of the lumbar spine.  

A VA examiner in September 1995 opined that there was an 
exacerbation of the old lumbar spine and disk injury while on 
active duty in January 1994, with evidence of left lumbar 
radicular symptoms.  However, the examiner also noted that 
unrelated to the veteran's military service, he had evidence 
of degenerative arthritis and degenerative disk disease of 
the lumbar spine.  Hence, it is unclear whether the veteran's 
lumbar spine injury was "aggravated", in the sense that 
there was an increase in disability during such service, or 
whether any increase in disability was a temporary or 
intermittent flare-up or whether it may have been due to the 
natural progression of a disease.

The Board notes that this matter was previously remanded to 
the RO in September 1997, primarily for the RO to obtain VA 
treatment records, reported by the veteran.  The Board on its 
initial review of the appeal, prior to the September 1997 
remand, did not specifically note the VA examiner's September 
1995 finding but in view of it the Board finds that the case 
needs further development to determine if the back disorder 
increased in severity during his period of ACDUTRA in 1994.  
This is a medical determination that requires a medical 
opinion based on a complete review of the record.  The Board 
recognizes that another remand will only further delay 
adjudication of the veteran's appeal, however, there is a 
deficiency in the record that must be addressed prior to the 
Board rendering a decision.  

The case is REMANDED to the RO for the following development:

1.  The RO should obtain all VA records 
of the veteran which are not currently in 
the claims file and associate them with 
the claims file

2.  The RO should forward the file for 
review by the examiner who saw the 
veteran in September 1995.  The examiner 
should provide an opinion as to whether 
the veteran's lumbar spine disability 
increased in severity due to the injury 
reported in January 1994 or whether any 
increase in symptomatology was a 
temporary flare-up of a pre-existing 
condition.  The veteran's claims file 
must be provided to and reviewed by the 
examiner and the examiner should note in 
writing that the clams file was provided.  
If the same examiner is not available, 
the veteran should be scheduled for 
another VA examination.  The examiner 
should be requested to provide opinions 
on the questions noted above.  That 
examiner should also note in writing that 
the claims file was provided.

3.  The RO should review the 
aforementioned remand orders and ensure 
that there has been full compliance with 
each directive.  The RO should then 
review the claim.  If it remains denied, 
the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


